
	
		I
		112th CONGRESS
		2d Session
		H. R. 4216
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2012
			Mr. Poe of Texas (for
			 himself and Mr. Chabot) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for the exchange of information related to
		  trade enforcement.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Counterfeit Prevention
			 Act.
		2.Exchange of
			 information related to trade enforcementSection 1905 of title 18, United States
			 Code, is amended—
			(1)by striking Whoever and
			 inserting (a) Whoever; and
			(2)by adding at the end the following:
				
					(b)It shall not be a violation of this section
				for an officer or employee of U.S. Customs and Border Protection, at the time
				that merchandise is presented for examination and thereafter, to provide the
				owner of a copyright or a registered mark, or any person who may be injured by
				a violation of section 1201 of title 17, United States Code—
						(1)any information appearing on the
				merchandise, including its retail packaging;
						(2)a sample of such
				merchandise and its retail packaging; or
						(3)digital images of
				such merchandise and its retail packaging,
						as it was
				presented to the U.S. Customs and Border Protection, without redaction, whether
				imported into or exported from the United States, or attempted to be exported
				from the United States, for the purposes of determining whether the merchandise
				or its retail packaging infringes the copyright, bears or consists of a
				counterfeit mark of the registered mark, or is a violation of section 1201 of
				title 17, United States Code.(c)It shall not be a violation of this section
				for an officer or employee of U.S. Customs and Border Protection, after a
				determination is made that merchandise is in violation of section 1201 of title
				17, United States Code, to provide information to persons injured by such
				violation, including, but not limited to, the following:
						(1)The date of importation of the merchandise
				seized.
						(2)The United States
				port of entry at which the merchandise was seized.
						(3)A description of
				the merchandise.
						(4)The quantity of
				merchandise seized.
						(5)The country of
				origin of the merchandise.
						(6)The name and
				address of the foreign manufacturer of the merchandise.
						(7)The name and
				address of the exporter of the merchandise.
						(8)The name and
				address of the importer of the merchandise.
						(9)A photographic or
				digital image of the merchandise.
						(d)As used in this section—
						(1)the term registered mark has
				the meaning given that term in section 45 of the Lanham Act (15 U.S.C. 1127);
						(2)the term
				Lanham Act has the meaning given that term in section 2320(e) of
				this title;
						(3)the term
				counterfeit mark has the meaning given that term in section
				2320(e) of this title; and
						(4)the term
				without redaction means without deleting, revising, or otherwise
				obscuring any information, codes, marks, numbers, or any other markings
				appearing on the merchandise or its retail
				packaging.
						.
			
